 LANE TOOL AND MANUFACTURING, INC.307Lane ToolandManufacturing,Inc.;Lane Tool &EngineeringCo.; and LanePunchCorp.andInternationalUnion,United Automobile, Aeros-pace and Agricultural ImplementWorkers ofAmerica. Case 4-CA-5634November 23, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYUpon a charge filed on July 20, 1971, by Interna-tionalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, hereincalled the Union, and duly served on Lane Tool andManufacturing, Inc., herein called Lane, Lane Tool &Engineering Co., herein called Lane Tool, and LanePunch Corp., herein called Lane Punch, herein alsocalled collectively the Respondent, the Acting Gener-al Counsel of the National Labor Relations Board, bythe Regional Director for Region 4, issued a com-plaint and amended complaint on August 24 and 27,1971, respectively, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that between on orabout June 11 and on or about June 18, 1971, theRespondent (A) threatened employees with loss ofemployment if the Union won a scheduled Boardelection, promised them a pay raise if the Union lostthe election, promised laid-off employee Robert R.Watson reinstatement if he did not vote in theelection, threatened employees with plant closure andrelocation if theUnion won the election, andthreatened employees with plant closure if the Unionwon the election; and (B) on or about June 11 and 16,1971, the Respondent, by its agents, laid off orterminated Robert R. Watson and Joseph N. Nields,respectively, and at all times since has failed andrefused, and continues to fail and refuse, to reinstatesaid employees because they designated the Union astheirbargaining representative or indicated theirdesire to have the Union as bargaining agent orengaged in other concerted activities for the purposeof collective bargaining or other mutual aid orprotection. By the aforesaid acts, described above, thecomplaint alleges that the Respondent has violatedSection 8(a)(1) and (3) of the Act.On September 20, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 24,1971, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause, in theform of its letter of October 6, 1971.Pursuant to the provisions of Section 3(b) °of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthonty in connection with this proceeding to athree-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by the Board,unless good cause to the contrary is shown.The complaint and notice of hearing served on theRespondent specifically stated that unless an answerwas filed to the complaint within 10 days from theservice thereof "all of the allegations of the complaintshall be deemed to be admitted to be true and may beso found by the Board." Further, according to theMotion for Summary Judgment, after the requiredtime for filing an answer had expired, counsel for theGeneralCounsel called Respondent's president,William E. Porter, who indicated that the Respondentwould file an answer by close of business onSeptember 13, 1971. To date the Respondent hasfailed to file an answer to the complaint and has givenno reason for its failure to file, even in its October 6,1971, response to the Notice To Show Cause in whichit only generally denies the commission of the allegedunfair labor practices. The allegations in the Motionfor Summary Judgment thus stand uncontroverted.As the Respondent has not filed an answer within 10days from the service of the complaint or atanyothertime, and as no good cause to the contrary havingbeen shown, in accordance with the rules set forth194 NLRB No. 47 308DECISIONSOF NATIONAL LABORRELATIONS BOARDabove, the allegations of the complaint herein aredeemed to be admitted to be true and are so found tobe true.'We shall accordingly grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLane, a corporation with a place of business inRiverton, New Jersey, Lane Tool, a corporation witha recent place of business in Fort Lauderdale, Florida,and Lane Punch, a New Jersey corporation with itsprincipal place of business in Pennsauken, NewJersey, operate under the control and direction oftheirprincipal officer,William E. Porter. At itsPennsauken, New Jersey, facility, the Respondent isengaged in the manufacture of interchangeable dieequipment and precision parts for machine tools.During the past year, the value of the Respondent'ssales and shipments from its Pennsauken, New Jersey,facility to customers located outside the State of NewJersey was in excess of $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.of the Act and that, by such conduct, the Respondentthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.B.The 8(a)(3) and (1) ViolationsOn or about June 11 and 16, 1971, the Respondent,by its agents, laid off or terminated Robert R. Watsonand Joseph N. Nields, respectively, and at all timessince has failed and refused, and continues to fail andrefuse, to reinstate said employees because theydesignated the Union as their bargaining representa-tive or indicated their desire to have the Union asbargaining agent or engaged in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection.Accordingly we find that, by the Respondent'saforesaid layoff or termination of employees RobertR.Watson and Joseph N. Nields and by its failureand refusal to reinstate said employees, the Respon-dent discriminated in regard to the terms andconditions of employment of its employees because oftheir union activities, thereby discouraging member-ship in a labor organization and that by such conductthe Respondent engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEII.THE LABORORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aeros-pace and AgriculturalImplementWorkers of Ameri-ca is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.UNFAIR LABOR PRACTICESA.The Independent 8(a)(1) ViolationsAt various times between on or about June 11 andon or about June 18, 1971, the Respondent threatenedemployees with loss of employment if the Union wona scheduled Board election, promised them a pay raiseiftheUnion lost the election, promised laid-offemployee Robert R. Watson reinstatement if he didnot vote in the election, threatened employees withplant closure and relocation if the Union won theelection, and threatened employees with plant closureif the Union won the election.Accordingly, we find that, by the aforesaid threatsand promises to employees, the Respondent inter-fered with, restrained, and coerced its employees inthe exercise of the rights guaranteed under Section 7The activities of Respondent set forth in section III,above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States, and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act, we shallorder that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily layingoff or terminating employees Robert R. Watson andJoseph N. Nields and discriminatorily failing andrefusing to reinstate them, we shall order that theRespondent offer each of them immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,1Wilson & Sons,193 NLRBNo. 51, and cases cited therein. LANE TOOL AND MANUFACTURING, INC.without prejudice to his seniority and other rights andprivileges, and make each of them whole for any lossof earnings each may have suffered by reason of suchdiscrimination, by payment of a sum of money equalto that which each normally would have earned aswages from the date of discharge to the date of saidoffer of reinstatement, less his net earnings duringsuch period, with backpay computed on a quarterlybasis in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289, 294, and withinterest thereon as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.As the unfair labor practices committed by theRespondent were of a character which go to the veryheart of the Act, we shall order the Respondent tocease and desist therefrom and to cease and desistfrom infringing in any other manner upon the rightsof employees guaranteed by Section 7 of the Act.The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Lane Tool and Manufacturing, Inc.; Lane Tool& Engineering Co.; and Lane Punch Corp. arecollectively an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.International Union, United Automobile, Ae-rospace and Agricultural ImplementWorkers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3.By interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By discriminating in regard to the hire andtenure of employment of employees because of theirunion activities, thereby discouraging membership inor activities on behalf of a labor organization, theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Lane Tool and Manufacturing, Inc.; Lane Tool &Engineering Co.; and Lane Punch Corp., its officers,agents, successors, and assigns, shall:3091.Cease and desist from:(a)Discouraging membership in, or activities onbehalf of,International Union,United Automobile,Aerospaceand Agricultural ImplementWorkers ofAmerica,or in any other labor organization,by layingoff or terminating and failing or refusing to reinstate,or otherwise discriminating in regard to the hire ortenure of employment or any terms or conditions ofemploymentof anyof its employees because of theirunion activities.(b) Threatening employees with loss of employmentifthe InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica won a scheduled Board election.(c) Promising employees a pay raise,if the Interna-tionalUnion,United Automobile,Aerospace andAgricultural ImplementWorkers of America lost ascheduled Board election.(d) Promising reinstatement to laid-off employees ifthey did not vote in a scheduled Board election.(e)Threatening employees with plant closure andrelocation if the International Union,United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America won a scheduled Board election.(f) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightsunder Section7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer to Robert R. Watson andJoseph N.Nieldsimmediate and full reinstatement to their former jobsor, if those jobs no longer exist,to substantiallyequivalentpositions,without prejudice to theirseniority and other rights and privileges.(b)Notifyimmediately the above-named individu-als, if presently serving in the Armed Forces of theUnited States,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act.(c)Make whole Robert R. Watson andJoseph N.Nields any loss of pay each of them may have sufferedby reason of the discrimination against him bypayment to each of them of a sum of money equal tothe amount each normally would have earned aswages from the date of his layoff or termination to thedate of the Respondent's offer of reinstatement in themanner set forth in the section entitled "The Reme-dy(d) Preserve and, upon request,make available tothe Board or its agents, for examination and copying,all payroll records,social security payment records,timecards,personnel records and reports, and all 310DECISIONSOF NATIONALLABOR RELATIONS BOARDother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e) Post at its Pennsauken, New Jersey, Riverton,New Jersey, and Fort Lauderdale, Florida, places ofbusiness copies of the attached notice marked"Appendix." 2Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 4 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.2 In the event that thisOrder is enforced by a Judgmentof a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shall be changed to read "Postedpursuant to a Judgmentof the UnitedStates Courtof Appealsenforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice.WE WILL NOT discourage membership in, oractivitieson behalf of, InternationalUnion,United Automobile, Aerospace and AgriculturalImplement Workers of America, or in any otherlabor organization, by laying off or terminatingand failing or refusing to reinstate, or otherwisediscriminating in regard to the hire or tenure ofemployment or any terms or conditions of employ-mentof any of our employees.WE WILL NOT threaten employees with loss ofemployment if the International Union, UnitedAutomobile, Aerospace and Agricultural Imple-mentWorkers of America won a scheduledelection.WE WILL NOT promise employees a payraise ifthe InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America lost a scheduled Board election.WE WILL NOT promise reinstatement to laid-offemployees if they do not vote in a scheduled Boardelection.WE WILL NOT threaten employees with plantclosure and relocation if the International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America won a scheduledBoard election.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights under Section 7 of the Act.WE WILL NOT lay off employees because of theiractivities on behalf of International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, or any other labororganization.Since the Board found that we violated the lawwhen we laid off Robert R. Watson and Joseph N.Nields,WE WILL offer them their jobs back andWE WILL pay them for any loss of pay they mayhave suffered because we laid them off.You are free to become and remain members ofInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, orany other labor organization.DatedByLANE TOOL ANDMANUFACTURING, INC.;LANE TOOL &ENGINEERINGCO.; ANDLANE PUNCH CORP.(Employer)(Representative)(Title)We will notify immediately the above-named individ-uals, if presentlyserving inthe Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.Thisis anofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1700 BankersSecuritiesBuilding, Walnut andJuniper Streets, Philadelphia, Pennsylvania 19107,Telephone 215-597-7601.